Title: To Benjamin Franklin from Jean de Neufville & fils, [before 10 June? 1779]
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir!
[before June 10, 1779?]
We should have been extreemly happy, if Y: E: had granted us already the papers relating the Loan, to be in the terms we had reqúested, in case we could there on succeed to engage oúr Subscribers; for we should have gone already a great way and do no doúbt as we had the honoúr to observe; we should have offerd Y E a Sufficient summ to go on upon before there could be any answer from Congress.
Some of oúr frinds had intented long ago, to try the American búsiness under Ours Coloúrs; we should be again obliged to yoúr Exclly, in case there would be any pasports, or any other formalities wanted, that we might be informed there aboút, as Oúr Zeal for the American intrest will make ús embrace every opportúnity to give these of the strongest proves; as we are in particular with all respectfúll Regard High Honourable Sir Your Excellencys Most obedient devoted servants
John DE Neufville & Son
